Order entered June 10, 2019




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-19-00473-CV

      IN RE JASON ROGERS AND HAPPY DOG ENTERPRISES, P.A., Relators

               Original Proceeding from the 44th Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. DC-17-14135

                                       ORDER
                       Before Justices Myers, Molberg, and Nowell

      Based on the Court’s opinion of this date, we DENY relators’ petition for writ of

mandamus.


                                                 /s/   LANA MYERS
                                                       JUSTICE